                                            Case 3:20-cv-00306-SI Document 8 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BEANKA TOPEZ RADIANCE LEVY,                        Case No. 20-cv-00306-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9             v.

                                  10     NAPA STATE HOSPITAL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 16, 2020, the court determined that the pro se prisoner’s civil rights complaint in

                                  14   this action failed to state a claim upon which relief may be granted against any particular defendant.

                                  15   Docket No. 7. The court granted plaintiff leave to file an amended complaint no later than June 5,

                                  16   2020, cautioning her that failure to file an amended complaint by the deadline would result in the

                                  17   dismissal of this action. Id. at 6. Plaintiff did not file an amended complaint, and the deadline by

                                  18   which to do so has passed. For the foregoing reasons, and the reasons stated in the order of dismissal

                                  19   with leave to amend, this action is DISMISSED for failure to state a claim upon which relief may

                                  20   be granted. The clerk shall close the file

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 7, 2020

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
